Case 5:16-cv-03260-BLF Document 394-11 Filed 12/19/18 Page 1 of 4




                EXHIBIT 12
     Case 5:16-cv-03260-BLF Document 394-11 Filed 12/19/18 Page 2 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                        UNITED STATES DISTRICT COURT
2                     NORTHERN DISTRICT OF CALIFORNIA
3                                SAN JOSE DIVISION
4    _____________________________
                                                   )
5    SPACE DATA CORPORATION,                       )
                                                   )
6                  Plaintiff,                      )
                                                   )
7                  vs.                             )Case No.:
                                                   )5:16-cv-03260-BLF
8    ALPHABET INC., and GOOGLE                     )
     LLC,                                          )
9                                                  )
                   Defendants.                     )
10   _____________________________)
11
12
13           HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
14           VIDEOTAPED DEPOSITION OF JERRY QUENNEVILLE
15                         San Francisco, California
16                            Tuesday, June 12, 2018
17                                        Volume 1
18
19
20
21
22
23   Reported by:
     RACHEL FERRIER, CSR No. 6948
24   Job No. 2905939
25   PAGES 1 - 258

                                                                 Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 5:16-cv-03260-BLF Document 394-11 Filed 12/19/18 Page 3 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1




                                                                04:02:18

21      Q    In your opinion, can the -- the SkySats station    04:02:18

22   keep?                                                      04:02:25

23      A    Yes.                                               04:02:25

24      Q    And what's the basis for that opinion?             04:02:26

25      A    We have done it.                                   04:02:28

                                                                 Page 207

                                Veritext Legal Solutions
                                     866 299-5127
     Case 5:16-cv-03260-BLF Document 394-11 Filed 12/19/18 Page 4 of 4
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1
2
3
4             I, the undersigned, a Certified Shorthand
5    Reporter of the State of California, do hereby certify:
6             That the foregoing proceedings were taken before
7    me at the time and place herein set forth; that any
8    witnesses in the foregoing proceedings, prior to
9    testifying, were placed under oath; that a verbatim
10   record of the proceedings was made by me using machine
11   shorthand which was thereafter transcribed under my
12   direction; further, that the foregoing is an accurate
13   transcription thereof.
14            I further certify that I am neither financially
15   interested in the action nor a relative or employee of
16   any attorney or any of the parties.
17            IN WITNESS WHEREOF, I have this date subscribed
18   my name.
19
20   Dated:     June 19, 2018
21
22
23                              <%signature%>
24                              RACHEL FERRIER
25                              CSR No. 6948

                                                              Page 258

                              Veritext Legal Solutions
                                   866 299-5127
